Citation Nr: 1012242	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-19 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
thumb injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to 
December 1955.

This case comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision from the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for residuals 
of a right thumb injury.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The balance of the evidence reflects that the Veteran has 
residual scarring, weakness and muscle loss of his right 
thumb which at least as likely as not began as a result of a 
laceration injury in service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
service connection is warranted for residuals of a right 
thumb injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159. 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error 
was harmless and will not be further discussed.

II.  Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
arthritis, when such diseases are manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus or relationship between the current 
disability and the in- service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and 
continuity of symptomatology was demonstrated thereafter, 
and if the evidence includes competent evidence relating the 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 394 
(1994).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) 
(2009).

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claims or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claims, in which case the claims must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The Veteran contends that service connection is warranted 
for a right thumb disability.  He contends that he injured 
his thumb while serving during the Korean War era.  In his 
June 2007 claim he stated that he was loading heavy 
equipment into a truck when he lost his grip and the edge of 
the equipment cut the lower part of his thumb, which 
required 17 stitches.  Over time he has slowly lost the use 
of the thumb on his right hand and he indicated that his 
doctor told him that he lost most of the muscle in his 
thumb.  

The only available service treatment record is a December 
1955 separation examination, which reported that examination 
of the upper extremities was normal.  There was no report of 
medical history, nor any other records.  All attempts to 
obtain service department records or alternate records have 
been unsuccessful.  An August 2008 attempt to obtain morning 
reports for his unit for 1955 was unsuccessful.  A response 
from the National Personnel Records Center (NPRC) in January 
2009 confirmed that his service treatment records were most 
likely destroyed by fire, and that alternate Army sick 
reports were discontinued in 1953, prior to the Veteran's 
entry into service.  

In a September 2007 statement, the Veteran confirmed that 
his attempts to obtain alternatives to service department 
records have been unsuccessful.  [VA had sent the Veteran an 
August 2007 letter detailing such alternatives.]  The 
Veteran indicated he was unable to obtain buddy statements, 
state or local accident reports, employment physicals, 
police or accident reports, letters written or photos taken 
during service, prescription records or insurance 
examinations.  

The United States Court of Appeals for Veteran's Claims (the 
Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  With this 
in mind, the Board shall consider the following evidence.

In support of his claim, the Veteran submitted the following 
evidence.  First, a July 2007 doctor's report noted a 
history of a 73 year old non insulin dependent male who 
presents with an injury to the right thumb in the Korean War 
in the 1950's when he served with the military police for 2 
years.  He described the cut across the right thenar 
eminence requiring 17 sutures.  Over the years he had 
progressive difficulty holding onto objects due to cramping 
of the thumb.  Occasionally he had numbness of the right 
hand on awakening.  Physical examination showed an old scar 
across the right thenar eminence with loss of bulk.  There 
was weakness of abduction and opposition of the right thumb.  
Also noted were negative Tinel's at the wrist and elbows and 
trace to absent reflexes in all upper and lower extremities.  
The impression was limited to electrodiagnostic findings 
showing evidence of carpal tunnel syndrome bilaterally, and 
ulnar nerve entrapment, with no reference to the old right 
thumb injury.  A September 2007 statement from a different 
doctor noted a diagnosis of right hand injury/laceration in 
the 1950's in France.  The doctor noted that the Veteran 
suffered a loss of the thenar muscles, and that he had a 
recent carpal tunnel release.  In September 2007, the 
Veteran submitted this letter, and pointed out that the 
doctor linked the loss of muscle in the right thumb to an 
injury received when he was stationed in France in the 
1950's.  

In June 2008 the Veteran sent a statement further describing 
the circumstances of his injury.  He reported that he and a 
sergeant, who was now deceased, were unloading equipment 
from a supply truck and were unloading a heavy metal box.  
He lost his grip on the box and it slipped, and the edge of 
the box cut the fatty part of his thumb.  He said the cut 
was about 3 inches long and required 21 stitches.  He was in 
a sling about 5 weeks.  He said another witness was 
deceased.  He estimated he lost about 50 percent of muscle 
tissue and now drops things frequently.  He was also unable 
to open his hand fully or grip items.  He expressed a 
willingness to report for examination.  

A May 2009 letter from the Veteran's former wife stated that 
she has known him for more than 55 years.  They were married 
in June 1954, shortly after he was drafted in January 1954.  
He did not go overseas until August 1954.  When he left to 
go overseas, he did not have any scars on his right hand, 
but when he returned in December 1955, she noticed a scar on 
his right hand about 3 inches long.  She said he told her it 
was from a cut he received when he and other soldiers were 
unloading equipment from a truck.  She said he told her he 
received 17 stitches and had the arm in sling for about 3 
weeks.  She also stated that they were divorced in 1965 and 
she had no contact with him since.  She asserted the above 
statements were true, correct and complete.  

A May 2009 letter from the Veteran's doctor certified that 
the Veteran was his patient and noted that the Veteran told 
him about having limited use of his hand due to a laceration 
he received in the armed forces during the Korean War.  This 
doctor noted that he examined the Veteran's hand in 
September 2007 and found him to have an old scar across the 
right thenar eminence, which has resulted in loss of the 
thenar muscles.  The doctor also read the July 2007 report 
from the other doctor.  This report revealed weakness of 
abduction of the right thumb and of opposition of the right 
thumb and small fingers.  After reading this report and 
letters from witnesses, it was this doctor's opinion that 
this laceration was an old laceration.  Based on his 
examination it was as likely as not that the Veteran's 
current condition was related to his complaint and that the 
condition and symptoms have a direct impact on the use of 
the right hand.  

The Veteran testified at his March 2010 hearing where he 
confirmed his awareness of the unavailability of service 
treatment records.  He reiterated previous contentions of 
injuring the right thumb while unloading equipment.  He said 
at the time of the injury, he was at La Rochelle, France, 
and was a radio operator with the military police.  He again 
confirmed that following the injury to the thumb, he 
received 17 stitches and was in a sling for 3 weeks.  He 
confirmed his lack of success contacting witnesses, as 3 out 
of the 5 were deceased, and the other 2 witnesses were 
unable to remember the incident from so long ago.  He again 
described problems with gripping things with his right hand.  
He stated that he did not begin treating his right thumb 
condition until about 5-6 years ago, despite having trouble 
with it all along.  He said he did not treat it because he 
thought the injury had to be combat related in order for him 
to be entitled to VA benefits.  He reported that he did not 
know otherwise until he spoke with an individual from the 
VFW.  

During the hearing the undersigned examined the scar and 
noted that it extended from the wrist towards the thumb in 
the palmar aspect.  It appeared to involve a loss of muscle 
mass.  The Veteran said that the cut was about a half inch 
deep.  He indicated that he had stitches from above the 
first joint of the thumb to the wrist.  The space appeared 
to be about 4 inches long.  He also demonstrated a loss of 
motion of the right thumb.  

When discussing the problem with the fact that there were no 
abnormalities of the upper extremities shown in the December 
1955 separation examination, the Veteran noted that the 
examination was very cursory in nature, and that the hands 
and feet were not examined.  He also indicated that physical 
examinations for his employer did not include examination of 
the hands.  Regarding other possible evidence he was unable 
to obtain, he indicated that he may have written letters to 
home, but thought that his ex-wife likely had destroyed 
these.  

Based on a review of the evidence the Board finds that the 
evidence for and against the claim is in equipoise.  
Affording the Veteran the benefit of the doubt, service 
connection is warranted for the right thumb laceration 
residuals.  While service treatment records and alternate 
records are unavailable (aside from the December 1955 
separation examination which showed no evidence of the 
injury), the Board notes that the Veteran has submitted lay 
evidence, in the form of his own statements and those of his 
former wife, indicating how his injury took place in 
service.  

As noted earlier, lay statements may serve to support claims 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) 
(nonprecedential) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").

The Veteran's testimony is competent  evidence describing 
events that took place, such as this injury, and the 
observable manifestations of the scar.  The Board also finds 
the lay evidence credible.  The lay evidence describing the 
incident has generally been consistent, with only minor 
discrepancies (such as 17 versus 21 stitches, and 3 versus 5 
weeks of having the arm in a sling).  There is no other 
evidence of record to clearly contradict the evidence in the 
testimony from the Veteran and his former wife.  His former 
wife further suggested in her letter that she had no contact 
with the Veteran, but that her interest in presenting her 
evidence was based on telling the truth.  

The lay evidence presented by the Veteran has further been 
substantiated by the medical evidence, with the doctors' 
opinions from July 2007, September 2007 and May 2009, all 
indicating that the Veteran's scar was consistent with an 
old injury.  The May 2009 letter from the Veteran's doctor 
clearly suggests that the lay history given by the Veteran 
was consistent with the current findings shown for the right 
thumb.  Such findings and opinions bolster the credibility 
of the Veteran's lay account of the injury, and also provide 
medical evidence of continued residuals of the injury. 

Accordingly, having considered the available evidence, and 
affording the Veteran heightened consideration of the 
benefit of the doubt pursuant to O'Hare, supra, service 
connection is warranted for residuals of a right thumb 
injury.  


ORDER

Service connection is granted for residuals of a right thumb 
injury.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


